817 F.2d 757
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert V. McDOUGALD, Plaintiff-Appellant,v.H. K. RUSSELL, Supt.;  Capt.  Burton; Major T. E. Judd;Nelson Bowsher, Supt., Defendants-Appellees.
No. 86-3527.
United States Court of Appeals, Sixth Circuit.
April 30, 1987.

Before LIVELY, Chief Judge, and ENGEL and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of this Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and records, this panel unanimously agrees that oral argument is not necessary.  Fed.  R.  App.  P. 34(a).


2
The plaintiff filed a 42 U.S.C. Sec.l983 action alleging various civil rights violations and requesting injunctive relief and monetary damages.  The district court adopted the Magistrate's recommendation to grant the defendants' motion for summary judgment, and dismissed the complaint.  The plaintiff appealed.  Both sides have briefed the issues.


3
Upon consideration of the briefs and record, we conclude that the district court's dismissal of the complaint was proper.  Therefore, we affirm for the reasons set forth in the Magistrate's report and recommendation, adopted by the district court.  Rule 9(b), Rules of the Sixth Circuit.